Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victoria Lee on 3/11/2022.

The application has been amended as follows: 

Claim 1, line 4, after protein fraction, delete “from amniotic fluid” and add –obtained from an amniotic fluid filtrate—

Claim 3, line 2, after wherein the, delete “product” and add –protein fraction—

Claim 5, line 1, after wherein the, delete “product” and add –population of uncultured amniotic cells—

Claim 6, line 1, after wherein the, delete “product” and add –population of uncultured amniotic cells—

Claim 7, line 1, after wherein the, delete “product” and add –population of uncultured amniotic cells—

Claim 123, line 3, after cells, delete “and”; line 4,  after protein fraction, delete “from amniotic fluid” and add –obtained from an amniotic fluid filtrate--

Claim 136, line 1, after wherein the, delete “product” and add –protein fraction—

Claim 137, line 1, after wherein the, delete “product” and add –protein fraction--

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632